Case 1:20-cr-00109-JGK Document 90 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 20 Cr. 109 (JGK)
LUILLY FERNANDEZ, ORDER

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear for another conference
on September 23, 2021 at 11:00 a.m.

Because a continuance is needed to allow the parties to
discuss a disposition short of trial, and to assure the
effective assistance of counsel, the Covrt prospectively
excludes the time from today, duly 29, 2021, until September 23,
2021, from Speedy Trial Act calculations. The Court finds that
the ends of justice served by granting the continuance outweigh
the best interest of the defendanté and the public in a speedy
trial. This Order is entered pursuant to 18 U.S.C.

§ 3161 (h) (7) (A).
SO ORDERED.

Dated: New York, New York
July 29, 2021

 

e L. bs ‘ KLE

c ~ John G. Koeltl
“Whited States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: "#/29/2 |

 

 

 

 

 

 
